Citation Nr: 0931465	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
depression. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1971 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In November 2004, the Veteran appeared at a hearing before a 
Decision Review Officer.  In September 2005, he appeared at a 
hearing before the undersigned.  Transcripts of the hearings 
are in the record. 

In March 2007, the Board remanded the claims for increase for 
depression and the claim for a total disability rating for 
compensation based on individual unemployability for further 
development which has now been completed.  

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center  in Washington, DC.

FINDING OF FACT

Depressive disorder results in occupational and social 
impairment with reduced reliability and productivity, making 
it difficulty to establish and maintain effective work and 
social relationships. 



CONCLUSION OF LAW

The criteria for a 50 percent rating for depressive disorder 
have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2006, February 2007, and April 2007.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, that is, evidence indicating an 
increase in severity and the effect that the worsening had on 
employment and daily life. The Veteran was notified that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the criteria of the Diagnostic 
Code under which the Veteran is rated, which consists of a 
specific measurement or test result)..  



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission of the general notice of the applicable 
Diagnostic Code under which the Veteran is rated, the VCAA 
notice contained a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores, Vet. 
App. at 45-46.  The Board's finding that a VCAA notice error 
was not prejudicial is reviewed de novo by the United States 
Court of Appeals for Veterans Claims (Veterans Court).  
Medrano v. Nicholson, 21 Vet. App. 165, 171 (2007).  The 
determination of whether a notice error is harmless is done 
by the Veterans Court on a case-specific application of 
judgment upon review of the record.  Shinseki, 129 S. Ct. at 
1708.

In this case, in the statement of the case, a copy of which 
were sent to the Veteran, the RO notified the Veteran of the 
criteria for rating depression. Thereafter the Veteran had 
the opportunity to submit additional argument and evidence. 

Having received notice of the rating criteria, a reasonable 
person could be expected to understand from the notice 
provided what was needed to obtain a higher rating.  Because 
VA provided the Veteran with reasonable notice of how to 
obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  The 
Veteran in this case has been afforded several VA psychiatric 
examinations that provided necessary clinical evidence and 
findings regarding the severity of the Veteran's service-
connected depression. 

As the Veteran has not identified any additional evidence 
pertinent to the claim for increase for depression and as 
there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.

On VA psychiatric examination in May 2003 the Veteran was 
alert and fully oriented.  He was described as cheerful and 
cooperative and was apparently quite bright.  He was able to 
carry on conversations and answer questions quite 
intelligently.  He denied any delusions or hallucinations 
although he gave a history of drug induced hallucinations. 
Cognition was said to be intact.  He reported a very active 
libido and reported getting irritated with his wife because 
she had a very low libido. He was said to have very rare 
anxiety attacks with chest pains and a racing heart.  He 
described his current mood as numb, having no feelings, but 
the examiner viewed him as somewhat upbeat.  Significant 
sleep impairment due to sleep apnea was noted.   Current 
suicidal and homicidal ideations were denied. The diagnoses 
on Axis I were depressive disorder not otherwise specified 
and polysubstance abuse.  His Global Assessment of 
functioning scale (GAF) was 50.  

The examiner reported that the Veteran displayed moderate to 
serious symptoms of depression with a significant history of 
substance abuse and current alcohol use.  His occupational 
impairment seemed to be exclusively due to physical ailments 
with back pain that made it impossible for him to work.   

On VA psychiatric examination in January 2004 the Veteran 
stated that his depression had "gotten a bit worse" and he 
attributed sleeping difficulties to this symptom. He also 
reported becoming aggressive while sleeping due to agitated 
dreams.  The Veteran reported the deaths of his brother, 
stepmother, and an aunt during the previous Christmas season, 
which he believed possibly caused his symptoms. The Veteran 
reported feeling bored and discouraged and these resulted in 
suicidal thoughts although he denied active suicidal 
ideation.  

On evaluation the Veteran was described as unkempt with 
extremely poor hygiene. He was pleasant, cooperative and 
quite loquacious but easily redirected.  Speech was clear and 
direct without any evidence of thought disorder.  The Veteran 
was fully oriented and his cognition was intact.  He was 
completely appropriate with the examiner and denied 
delusions, hallucinations, suicidal ideation, and homicidal 
ideation.  The Veteran described a few nervous spells when he 
had trouble breathing but he could not quantify them or state 
what triggered these spells.  Mood was described as euthymic 
although he stated that his mood was neither happy nor 
miserable. Sleep impairment was noted but the examiner was 
unsure as to whether it was due to depression or sleep apnea.  
The diagnoses on Axis I were depressive disorder not 
otherwise specified and history of polysubstance abuse.  A 
GAF score of 55 was noted.  

On VA psychiatric examination in December 2004 the Veteran 
was noted to have good hygiene except that he was unshaven.  
His thoughts were clear and concise and there was no evidence 
of delusions or perceptual disturbances.  Behavior was 
completely appropriate and there was no suicidal or homicidal 
ideation. The Veteran was fully oriented and he was able to 
do serial threes.  He complained of significant memory loss 
but he could recall two of three objects and had no trouble 
recalling previous directions to the examination. 

Speech was relevant and logical in rate and flow. He 
described his mood as a little bit worse and his affect was 
irritable and entitled.  It was noted that he slept all day 
which was probably why he did not sleep at night. Sleep apnea 
was also noted.  The diagnosis on Axis I was history of 
depressive disorder and his GAF score was 55.  

During an August 2008 VA psychiatric examination a history of 
treatment for depression, mood swings, irritability and 
anxiety was reported. Poor hygiene was noted.  The Veteran's 
speech was clear and he was cooperative.  His affect was 
constricted and his mood dysphoric.  He was oriented to place 
and person but he did not know the date.  The Veteran's 
attention was intact but he was unable to perform serial 7s, 
had problems with calculations, and could not spell world 
backwards.  He had difficulty interpreting proverbs. 
Intelligence was described as average and his mentation was 
unremarkable.  Insight and judgment were present.  Sleep 
impairment was noted as was sleep apnea. The Veteran 
reportedly could become belligerent while sleeping.   There 
were no hallucinations or suicidal ideation but problems with 
impulse control were reported as were episodes of violence.  
Some homicidal ideation and risk taking while driving was 
reported.  It was also noted that the Veteran reported 
inappropriate and threatening behavior and a labile affect.  
He would occasionally break things at home and was described 
as socially withdrawn. Memory was normal except for remote 
memory which was mildly impaired. The diagnosis was 
depression secondary to physical health problems.  A GAF 
score of 45 was reported.   

On VA psychiatric examination in December 2008 the Veteran 
had poor hygiene but was cooperative and did not display any 
unusual motor activity.  Language functions were intact and 
there was no impairment of thought or communication.  The 
Veteran had adequate concentration and recent and remote 
memory was intact, as was reality testing.  Judgment and 
insight were not impaired and there were no gross psychotic 
processes such as delusions or hallucinations.  No suicidal 
or homicidal ideation ws noted and the Veteran ws described 
as interpersonally appropriate.  The Veteran was noted to 
display mild to possibly moderate symptoms of depression 
which were stable and with presentation consistent with his 
previous examination.  The diagnosis on Axis I was depressive 
disorder, not otherwise specified.  His current GAF was 55.    

Private and VA clinical records reflect treatment during the 
period from 2003 to 2008 for depression. GAF scores between 
41 and 57 were noted.    

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's depressive disorder is rated under a general 
rating formula for mental disorders. 38 C.F.R. § 4.130, 
Diagnostic Codes 9434.

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 30 percent, are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under Diagnostic Code 9434, the criteria for the next higher 
rating, 50 percent, are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating. In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation or severe obsessional rituals), or 
any other serious impairment in social or occupational 
functioning.  GAF scores from 51 to 60 represent moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Analysis

Reconciling the various reports into a consistent disability 
picture, the Veteran's GAF scores have ranged for 41 to 57, 
but occupational impairment is due primarily to his physical 
health problems.  Nevertheless, there are symptoms of 
depression that due result in occupational and social 
impairment that equate to reduced reliability and 
productivity, making it difficulty to establish and to 
maintain effective work and social relationship.  

The criteria for the next higher rating, a 70 percent rating, 
are not met as the level of  occupational and social 
impairment due depressive disorder do not more nearly 
approximate or equate to deficiencies in most areas with the 
inability to establish and maintain effective relationships.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for additional or more sever symptoms, which 
have not been shown.  For this reason, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R.  
§ 3.321(b)(1).

ORDER

A 50 percent rating for depressive disorder is granted, 
subject to the law and regulations governing the payment of 
benefits.  


REMAND

In light of the increase to 50 percent for depressive 
disorder, further action is needed on the claim for a total 
disability rating for compensation based on individual 
unemployability. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability, 
considering a 50 percent rating for the 
service-connected depressive disorder.  
If the claim remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


